Title: Enclosure: Draft of an Article
From: Speculator,Sergeant, Jonathan Dickinson
To: 


      
       Mr. Printer
      
      At this Time of general Danger, when every one is anxiously considering by what Means our Liberties may be preserved, I hope to be at least forgiven, if I attempt to suggest a Hint which, perhaps, by wiser Heads, may be improved to publick Advantage.
      The Calling out our Militia in such Numbers for the Defence of our Country is attended with this Difficulty among others, that the Slaves left at home excite an Alarm for the Safety of their Families; an Alarm which, on such Occasions, is industriously increased by designing Men, who make it their Business to obstruct every Measure which is taken for the publick Good.
      I would therefore desire that it may be considered whether a Method might not be devised for employing those Slaves as Soldiers in the publick Service.
      Suppose the Congress to enlist under proper Officers a Number of Slaves within a certain Age sufficient to form a Battalion, paying their Masters according to a certain Rate (say fifty Pounds a piece) and as a farther Compensation for their additional Value let the Master be exempted from bearing Arms. Many Slaves would willingly enlist and I suppose a great many Masters would be glad to purchase an Exemption from bearing Arms upon these Terms.
      Let every one of these Slaves become free as soon as by Stoppages from his Pay or otherwise he can reimburse the Money advanced for his Purchase and as a Security to the Publick let the Survivors be answerable for the Deficiencies of such as may die in the Service. This will not be heavier upon the Survivor than if each Individual was bound to make good the full Amount of his real Value.
      Let these People, during the Time of their Redemption, be on their good Behaviour. Let every great Offence or gross Misconduct be punished by reducing them back to Slavery.
      Other Regulations may be found necessary. I shall only add that if Peace should be restored before these people had redeemed themselves, they might be set to labour on some publick Works until they had made Satisfaction. Or also possibly it might be as well, instead of the Plan of their redeeming themselves by Stoppages, to enlist them at Once for 7 or 10 Years at 30/ a Month, instead of 50/.
      There are two or three Objections to this Scheme which deserve to be considered.
      1. It may be said that these People will want Courage. Slaves generally are Cowards: but set Liberty before their Eyes as the Reward of their Valour and I believe we should find them sufficiently brave. Neither the Hue of their Complexion nor the Blood of Africk have any Connection with Cowardice. It is their Condition as Slaves that stifles every noble Exertion. Change their Conditions and You will change their Tempers. If any one has further doubts upon this subject, let him consider the free Negroes of Jamaica who purchased their Freedom by Arms, or the Case of the brave Caribbs.
      2. The Danger of putting Arms into such Hands may be objected. This can only be obviated by restricting their Numbers, so as not to suffer them to bear any large Proportion to the whites. When at length they had wrought out their own Freedom they would have the same Interest with the Rest of the Community in quelling Insurrections.
      3. Some may be narrow enough to enquire what is to become of those People when they are free and discharged? I answer, let them have Land, let them form a Settlement of Blacks if they will. There is Room enough on this Continent for them and us too.
      If this Experiment should be thought worth trying and should answer any valuable Purpose I shall rejoice to have furnished these Hints; if otherwise I am content.
      
       Speculator
      
     